DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-7, 9-16, 18-21, renumbered as 1-19, are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach or fairly suggest  “determining a congestion window for each of the on-board unit sets according to the bandwidth requirements of respective sets of the plurality of on-board unit sets, wherein the congestion window corresponds to a bandwidth that can be assigned to the on-board unit, and each of the plurality of on-board unit sets corresponds to one of a  plurality of on-board unit types respectively, the on-board unit types include cluster-head on-board unit, non-cluster-head on-board unit and bandwidth reserved on-board unit, wherein the cluster-head on-board unit and the non-cluster-head on-board units are on-board units which communicate with a current roadside unit, wherein the cluster-head on-board unit include on-board unit which implements its own bandwidth application and forwards traffic of the non-head on-board unit and the non-cluster-head on board unit only implements its own bandwidth application, and the bandwidth-reserved on-board unit is on-board unit which is connected to a neighbor roadside unit and is transmitting traffic.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0092685 A1, US 2016/0150451 A1, US2020/0413235A1 and US 2020/0120458 A1.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477